PER CURIAM:
I,Writ granted. The district court’s order granting defendant’s motion to quash is reversed. A criminal proceeding or case encompasses the time during which the district attorney is determining whom, when, and how to prosecute. See La, C.Cr.P. art. 61. This includes the 90-day or 150-day timeframe the state possesses to charge an individual who has not been kept in continued custody with either a misdemeanor or a felony offense. See La. C.Cr.P. art. 701(B)(2). This matter is remanded to the district court for further proceedings consistent with this order.
JOHNSON, C.J. dissents.
GENOVESE, J„ dissents.